DETAILED ACTION
	The receipt is acknowledged of applicants’ amendment filed 11/20/2020.

	Claims 1-20 previously presented. Claims 1-9 have been canceled, and claim 21 has been added. Claims 10-21 are pending.

Claim 12 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/09/2019.

	Claims 10, 11, and 13-21 are subject of this office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following rejection is necessitated by applicants’ amendment:
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-11, 13-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 10 has been amended to recite “wherein the amount of glyoxylic acid, or a hydrate or a salt thereof is 20 mass% or less, and wherein the amount of component (B) is 30 mass% or less.” Applicants did point to the support in the specification. With careful recourse to the specification, only in paragraph [0273], Table 3, of the published application, applicants mentioned amounts for component (A) and component (B). Applicants disclosed 10% glyoxylic acid and 11.3% 2-methyl resorcinol. Nowhere else applicants disclosed any amounts. The disclosure of one amount of each component, i.e. a species, does not support the claimed broad range of amounts, i.e. genus. If applicant contends there is support for this limitation, then applicant is requested to specify the page and line of said support. In accordance to MPEP 714.02, applicant should specifically point out to where in the disclosure a support for any amendment made to the claims can be found. 
The test for determining compliance with the written description requirement is whether the disclosure of the application as originally filed reasonably conveys to one skilled in the art that the inventor had the possession at the time of the later claimed subject matter, rather than the presence or absence of literal support in the specification for the claimed language.  See In re Kaslow, 707 F 2d 1366, 1375 (Fed. Cir. 1983). See MPEP 2163.06.
The written description requirement prevents applications from using the amendment process to update the disclosure in their disclosures (claims or specification) during the pendency before the patent office.  Otherwise applicants could add new matter to their disclosures and date them back to their original filing date, thus defeating an accurate accounting of the priority of the invention.  See 35 USC 132.  The function of description requirement is to ensure that the inventor had possession, as of filing date of the application relied on, the specific subject matter claimed by him. See Genetech, 108 F 3d 1361, 1365 (Fed. Cir. at 1366, 78, 1999).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 and 13-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 10 recites the expressions “pH 4.0 or less”, “20 mass% or less” and “30 mass% or less” without lower limit to the claimed pH or amounts. The expressions do not set 

The following rejections are previously presented and modified as necessitated by the applicants’ amendment:
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 10, 11, 13-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 12-17 of copending Application No. 15/532,967 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the referenced copending applications and would be covered by any patent granted on the copending applications .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10, 11, 13-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Mannozzi (WO 2011/104282) or Mannozzi (WO 2012/010351) each combined with Malle et al. (US 2010/0300472) and/or Meyer et al. (US 2015/0064123), and further optionally combined with Schonert et al. (US 2006/0096042), all references are of record.

Applicant Claims 
Claim 10 is directed to a method of hair treatment for semi-permanently or permanently deforming the shape of hair, which comprises the following steps (i) and (ii):
(i)    applying a hair deforming treatment agent to hair and then allowing the agent to penetrate into the hair, wherein the hair deforming treatment agent has a pH of 4 or less, and
(ii)    heating and shaping the hair into which the hair deforming treatment agent has penetrated, 
(A)    glyoxylic acid, or a hydrate or a salt thereof,
(B)    a compound represented by the following formula (I):
  

    PNG
    media_image1.png
    191
    277
    media_image1.png
    Greyscale

wherein
R1 represents a hydrogen atom or a methyl group,
A1 and A2, which are optionally the same or different, each represent a hydrogen atom, a
straight-chain or branched-chain alkyl group or alkenyl group containing from 1 to 12 carbon atoms, an optionally substituted aralkyl group or arylalkenyl group containing from 7 to 12 carbon atoms, a straight-chain or branched-chain alkoxy group or alkenyloxy group containing from 1 to 6 carbon atoms, a halogen atom, or -CO-R2 (wherein R2 represents a straight-chain or branched-chain alkyl group or alkenyl group containing from 1 to 12 carbon atoms, an optionally substituted aralkyl group or arylalkenyl group containing from 7 to 12 carbon atoms, or an optionally substituted aromatic hydrocarbon group containing from 6 to 12 carbon atoms).
B represents a hydrogen atom, a straight-chain or branched-chain alkyl group or alkenyl group containing from 1 to 12 carbon atoms, an optionally substituted aralkyl group or arylalkenyl group containing from 7 to 12 carbon atoms, -OR3, or -COOR3 (wherein R3 represents a hydrogen atom, or a straight-chain or branched-chain alkyl group or alkenyl group containing from 1 to 6 carbon atoms),
D represents a hydrogen atom, a hydroxy group, a methyl group, or a straight-chain or branched-chain alkoxy group or alkenyloxy group containing from 1 to 12 carbon atoms, and
E represents a hydrogen atom, a hydroxy group, a straight-chain or branched-chain alkyl group or alkenyl group containing from 1 to 6 carbon atoms, or a straight-chain or branched-chain alkoxy group or alkenyloxy group containing from 1 to 6 carbon atoms,
provided that two or three of A1, A2, B and E are hydrogen atoms, and the remaining groups do not include sulfo groups, and that when Pisa hydrogen atom or a methyl group, A1 and B, or A2 and B, together with two carbon atoms adjacent to them, form a benzene ring optionally substituted with a hydroxy group, and
(C )	water, 
wherein the amount of glyoxylic acid, or a hydrate or a salt thereof is 20 mass% or less, and wherein the amount of component (B) is 30 mass% or less.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Mannozzi ‘282 teaches process for semi-permanent treatment for straightening of curly, frizzy or wavy hair for more than 5 washings, and allow for obtaining straight, soft, shiny and volumeless hair from curly and frizzy hair. The process comprising step of applying glyoxylic acid, and step of mechanical straightening iron t temperature of approximately 200 oC +/- 50 oC (abstract; page 1, lines 12-13; page 3, lines 1-3).  The 
Mannozzi ‘351 teaches process for semi-permanent treatment for straightening of curly, frizzy or wavy hair for more than 6 washings, and allow for obtaining straight, soft, shiny and volumeless hair from curly and frizzy hair. The process comprising step of applying glyoxylic acid, and step of mechanical straightening iron t temperature of approximately 200 oC +/- 30 oC (abstract; page 3, lines 10-26). The reference addresses the problem of using highly toxic and aggressive chemical on the hair such as sodium hydroxide, and overcame such problem by the use of the glyoxylic acid (page 1, lines 19-25). The process use glyoxylic acid in an aqueous solution, i.e. water (page 3, lines 27-29; examples; claims). The hair is washed before applying the glyoxylic acid, i.e. wetted (page 5, lines 1-2). After applying glyoxylic acid solution, hair is covered with a plastic bag to reduce water evaporation, then hair is dried and heat of approximately 210 oC is applied (page 5, lines 4-10). The composition comprises additional hair benefit agents (examples). The composition comprises 4.5-14% glyoxylic acid (page 3, lines 28-29; examples).

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Mannozzi ‘282 and Mannozzi ‘351 both teach semi-permanent hair straightening using composition comprising glyoxylic acid, water and additional hair benefit agent, the references however do not teach compound of Formula (I) as instantly claimed by claim 10.
	Malle teaches method for straightening hair using heat between 110 oC and 250 oC, and compound of general Formula (I): 

    PNG
    media_image2.png
    182
    194
    media_image2.png
    Greyscale

in which: R1, R2, R3 and R4 represent, independently of each other: H, F, Cl, Br, OH, OCH3, OEt, CHO, COCH3, COOH, CH2NH2, CH2CH2NH2, CH2OH, CH2CH2OH, CH2COCH3, CH2COOH, CH2CH2COOH, CH2CONH2, CHOH--CH2OH, CH(NH2)COOH, NHCOCH3, COCH2CH3, CONH2, or alternatively a linear or branched C1-C5 alkyl radical Preferred Compounds of Formula (I) is resorcinol, 4-chlororesercinol, and 2-methylresircinol (abstract; ¶¶ 0042, 0043, 0058-0067, 0099; claims). The compound is applied to wet hair and excess is removed before applying the heat (¶¶ 0057-0058, 0271, 0272). The compound can be used with additional cosmetic hair active agents (¶ 00268). The composition is less aggressive to hair and reduces the need for reducing agents such as hydroxides (¶¶ 0002, 0023, 0024). The reference drying the hair using hood before applying heat (¶ 0279). The composition comprises molar concentration of 
	Meyer teaches hair composition comprising resorcinol and its derivatives having Formula (I):

    PNG
    media_image3.png
    85
    124
    media_image3.png
    Greyscale

in which R stands for an alkyl radical having 3 to 10 carbon atoms or an optionally substituted alkylphenyl radical having 8 to 16 carbon atoms (abstract; ¶¶ 0008, 0009). Preferred resorcinol derivatives is phenylethyl resorcinol (¶ 0011). The compound used in hair straightening compositions (¶¶ 0023, 0206). The composition comprising resorcinol is dermatologically safe, stable even at higher temperatures and easy to formulate into cosmetic skin and hair compositions (¶ 0007). The composition comprises as low as about 30% resorcinol and its derivative (¶ 0016).  
	Schonert teaches process of permanently restructuring hair while simultaneously improves the hair shine and can form wavy hair (abstract; ¶¶ 0012, 0052). The process uses combination of glyoxylic acid and resorcinol (¶¶ 0016-0023; claims).

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to semi-permanently straighten hair using composition comprising glyoxylic acid taught by any of Mannozzi references, and further apply the compound taught by any of Malle or Meyer to the hair for further 
Further, one having ordinary skill in the art would have used both glyoxylic acid and resorcinol taught by Schonert in the process taught by the combination of the above references because Schonert teaches combination of both provides shine and restructuring to the hair that can be formed into wavy hair. 
Regarding the pH of less than 4.0 as claimed by claim 10, Mannozzi ‘282 teaches pH of 2.0.  
Regarding the claimed amount of glyoxylic acid of 20% or less as claimed by claim 10, both Mannozzi ‘282 and Mannozzi ‘351 exemplify 10% that falls within the claimed amount. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding the claimed amount of resorcinol of 30% or less as claimed by claim 10, Malle teaches 1-8M that falls within the claimed amount, and Meyer teaches about 30% that embraces less than 30% in view of the term about, which overlaps the claimed See MPEP 2144.05 [R-5].
Regarding claim 11 that glyoxylic acid and the compound of Formula (I) are not necessary applied as a single composition, combination of the references does not require glyoxylic acid of Mannozzi is applied simultaneously with formula (I) of Malle and Meyer. Both compounds are used as separate treatment. Further, pH of glyoxylic acid, component (A) is expected to be acidic, i.e. below 7, and it is inherent for the acid. 
Regarding the sequence of applying the compounds as claimed by claim 11, it has been held that it is prima facie obvious to reverse the order of the prior art process steps, Ex parte Rubin , 128 USPQ 440 (Bd. App. 1959). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946), selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results; In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930), selection of any order of mixing ingredients is prima facie obvious. Applicants failed to show superior and unexpected results obtained from the order of applying glyoxylic acid and compound of Formula (I). Further, applicants failed to show unexpected results obtained from using both compounds in a single composition versus separate compositions. 
Regarding rinsing the hair between different application as claimed by claim 13, both Mannozzi references and Malle teach rinsing hair after applying glyoxylic acid or compound of formula (I). Therefore, hair will be rinsed after applying any one of the compounds and before applying the other.
Regarding molecular weight of the compound of formula (I) as claimed by claim 13, both of Malle and Meyer teach the instantly claimed compounds, and Meyer in 
Regarding wetting the hair before treatment as claimed by claim 14, it is taught by both Mannozzi references, and taught by Malle that teach rinsing the hair prior to treatment.
Regarding the heating temperature of 50 oC or higher or 250 oC or less as claimed by claim 15, Mannozzi ‘282 teaches  200 oC +/- 50 oC, Mannozzi ‘351 teaches 200oC +/- 30 oC, and Malle teaches 110-250 oC, that all fall within the claimed temperature. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
 Regarding claim 16 that heating is carried out under an environment in which evaporation of water is suppressed, applicants defined this limitation in paragraph [0148] of the published application as using a cap, and Mannozzi ‘351 teaches heating under plastic cap and Malle teaches using hood. 
Regarding absence of using reducing agents of high pH as claimed by claim 17, it is suggested by both Mannozzi reference and Malle. 
Regarding reforming the hair to different shapes by heat after heating step as claimed by claim 18, this is an obvious step and it is expected after straightening the hair to reform it to the desired shape and using heat is obvious and known and widely used method to shape hair.  
Regarding component B materials as claimed by claim 19, Malle and Meyer teach resorcinol and 2-methyl resorcinol and Meyer teaches phenylethyl resorcinol, both 
Regarding resorcinol compounds claimed by claim 21, both Malle and Meyer teach 2-methyl resorcinol and chloro-resorcinol. 
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at before the effective filing date of the present invention.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mannozzi ‘282 or Mannozzi ‘351, with Malle and/or Meyer, and further optionally combined with Schonert as applied to claims 10, 11, 13-19 and 21 above, and further in view of Plaisted (US 4,267,851, currently cited on PTO 892).

Applicant Claims 
Claim 20 is directed to imparting curly shape to straight hair.  

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The combined teachings of Mannozzi ‘282 or Mannozzi ‘351, with Malle and/or Meyer, and further optionally combined with Schonert are previously discussed in this office action. 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Schonert suggests wavy hair produced by process utilizing glyoxylic acid and resorcinol, the reference does not explicitly teach imparting curly shape to straight hair as claimed by claim 20.
	Plaisted teaches quick method for imparting curly shape to straight hair using rod, heat and curler, e.g. curling iron (see entire document, and in particular abstract; col.1, lines 32-54).
 
Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art at before the effective filing date of the present invention to semi-permanently straighten hair by applying to the hair glyoxylic acid, and compound of formula (I) as taught by combination of Mannozzi ‘282 or Mannozzi ‘351, with Malle and/or Meyer, and further optionally combined with Schonert, and further wave the hair using rod, heat or curler as taught by Plaisted. One would have been motivated to do so because Plaisted teaches such a method of waving hair is a quick method. One would reasonably expect quickly and effectively waving the semi permanently straighten hair by using heat, rod and curler.
Note that in paragraph [0257] of the present disclosure, applicants imparted wavy shape to straight hair by using heat, rods or curler. 
Absent any evidence to the contrary, and based upon the teachings of the prior .

Response to Arguments
Applicant's arguments filed 11/20/2020 have been fully considered but they are not persuasive. 
Applicants argue that, at the outset, Applicant maintains that the cited references cannot provide sufficient guidance for a person of ordinary skill in the art to arrive at the claimed method with a reasonable expectation of success in view of the Furukawa Declaration (of record) showing unexpected results of the claimed method. As explained in the Furukawa Declaration at paragraph 5, imparting a semi-permanent curly shape to straight hair was only achieved by combining glyoxylic acid (GA) with compounds according formula (I), and this effect on hair shape could not be achieve with GA alone or with a compound according formula (I) alone. In contrast, Mannozzi-1 and Mannozzi-2 only show imparting straight shape to curly hair by application of glyoxylic acid (GA), and provide no teaching or suggestion that GA can impart curly hair to straight hair. See Furukawa Declaration at paragraph 5. In addition, Mannozzi-1 and Mannozzi-2 do not teach or suggest combining GA with a compound according formula (I) as recited by the present claims. Nevertheless, for the sole purpose of expediting prosecution and without acquiescing to the rejection, Applicant has amended the claims to recite that the hair deforming treatment agent has a pH of 4 or less, that the amount of glyoxylic acid, or a hydrate or a salt thereof is 20 mass% or less, and that the amount of component (B) is 30 mass% or less. Accordingly, the scope of the present claims is sufficiently close to the evidence of unexpected results provided in the Furukawa Declaration.

In response to this argument, and to “Furukawa Declaration”, applicant's attention is directed to MPEP 716.02 (a). "A greater than expected result is an evidentiary factor pertinent to the legal conclusion of obviousness...of the claims at issue." In re Corkhill, 711 F.2d 1496, 266 USPQ 1006 (Fed.Cir. 1985). In Corkhill, the claimed combination showed an additive result when a diminished result would have been expected. Furthermore, the MPEP states, "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of nonobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ The claimed amount of the ingredients and pH were known in the art before the effective filing date of the present invention, and are taught by the cited references, as set forth in this office action. Further, the result applicants obtained are intrinsic expected from combination of the cited references and the cited references would have achieved what applicants achieved, absent evidence to the contrary. Applicants did not show comparative data between the closest prior art and the present invention to establish unexpected results, applicants only show the invention works as intended. 

Applicants argue that, contrary to the allegation at page 16 of the Office Action, the unexpected results provided in the Furukawa Declaration could not be expected in view of Schonert or any other of the cited references or combinations thereof. First, Schonert does not teach or suggest that GA can restructure hair. Rather, for restructuring hair, Schonert teaches using hair keratin-reducing agent (component C) such as ammonium salts of mercaptoacetic acid (see paragraph [0024] of Schonert). Second, Schonert does not teach, suggest, or provide any guidance for combining GA with compounds according formula (I) to impart a semi-permanent curly shape to straight hair as recited by the present claims. Rather, Schonert teaches a multistep process that starts with coloring the hair with an alkaline composition, and then after washing of the alkaline composition, an acidic intermediate treatment agent such as glyoxylic acid is applied to the hair to neutralize the hair. See, e.g., paragraph [0016].

In response to this argument, it is argued that Schonert is an optional reference relied upon for solely showing that glyoxylic acid and resorcinol are compatible and can be used together. The “comprising” language of the claimed method permits the presence of other steps, e.g. intermediate treatment, and permits any order of steps. Further, the “comprising” language of the claimed “agent permits” the presence of other components other than the claimed components (A), (B) and (C) of the agent, e.g. keratin reducing agent. It is noted that applicants are attacking Schonert reference alone, while the reference is used in view of the other cited references.   

Applicants argue that Schonert teaches that resorcinol, methylresorcinol, and 4-chlororesorcinol function as coupler substances in component A (i.e., the colorant) to provide oxidative coloring, and that component A is an alkaline component. See for example the claims, and paragraph [0054], stating, “[t]he acidic intermediate treatment agent has a pH value of 3.2 and neutralizes the alkaline component A,” or paragraph [0064], stating, “[t]he pH value of the ready-to-use agent obtained is 10.” Indeed, as evidenced by Robbins, Chemical and Physical Behavior of Human Hair (submitted herewith), oxidative hair colorant requires alkali pH to function. In sharp contrast, the present claims recite that a compound according formula (I) is combined with GA to form a hair deforming treatment agent that has a pH of 4 or less, i.e. the claimed hair deforming treatment agent is acidic. Accordingly, Schonert cannot provide the missing teaching of Mannozzi-1 and Mannozzi-2.

In response to this argument, it is argued that Schonert is an optional relied upon for solely showing that glyoxylic acid and resorcinol are compatible to be used together. The reference satisfies the purpose for which it was applied and does not need to teach the intended use or specific pH that taught by the other references. The rejection over the combination of Mannozzi-1 and Mannozzi-2 with Malle or Meyer can stand without the optional Schonert reference.

Applicants disagree with the position taken by the examiner at page 16 of the Office Action that “the results applicants obtained are intrinsic expected from combination of the cited references and the cited references would have achieved what applicants achieved, absent evidence to the contrary” is both legally improper and factually incorrect. Legally, it is improper to compare the results of the claimed invention with the combination of references relied upon in the rejection. See MPEP 716.02(e) III. By comparing the results of the Furukawa Declaration with combination of cited references as is done in the Office Action at page 16, the Office Action is comparing the results of the invention with the results of the invention, which is improper.

In response to this argument, it is argued that while there is no requirement that applicants compare the present invention with the combination of the prior art, however, at least applicants can show nonobviousness by comparing the present invention with the closest prior art. The declaration was insufficient because it include(s) statements which amount to an affirmation that the claimed subject matter functions as it was intended to function.  This is not relevant to the issue of nonobviousness of the claimed subject matter and provides no objective evidence thereof.  See MPEP § 716.

Applicants argue that, factually, the cited references do not teach or suggest combining GA with compounds according formula (I) to impart a semi-permanent curly shape to straight hair as recited by the present claims. In particular, Mannozzi-1 and Mannozzi-2 do not even mention compounds according to formula (I). As explained in the previous response, Malle provides a long laundry list of compounds that may be used for imparting curly shape to straight hair. The Office Action has also not provided any reason or motivation for person of ordinary skill in the art to combine Malle’s compounds that are taught to impart curly shape with the hair straightening compositions disclosed in Mannozzi-1 and Mannozzi-2. Meyer only discloses that resorcinol is dermatological safe, and therefore, also fails to provide the required reasonable expectation of success for combining GA with a compound of Formula (I).

In response to this argument, it is argued that if any of Mannozzi references was to teach combining GA with compounds according formula (I) to impart a semi-permanent curly shape to straight hair as recited by the present claims, such a reference would have been an anticipatory reference. While Malle teaches long list of resorcinol compounds, however it teaches resorcinol compound used in the declaration which is 2-methylresorcinol and showed unexpected results (¶ 0067, and claims). It is further noted that the all the examples of Malle used 2-methylresorcinol, and 2-methylresorcinol is also claimed. This indicates that 2-methylresorcinol is preferred compound of formula I. Regarding Meyer reference, the reference also used phenylethyl resorcinol in the examples and claiming it (by claim 2), i.e. preferred compound.  Meyer teaches the phenylethyl resorcinol that shows unexpected results in the declaration, also for straitening hair. Even if Malle teaches long list, it had been decided by the Court that the indiscriminate selection of "some" from among "many" is considered prima facie obvious. In re Lemin, 141 USPQ 814 (1964); National Distillers and Chem. Corp. V. Brenner, 156 USPQ 163. Further, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). “Reading a list and selecting a known compound to  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988). Therefore it is obvious to use GA and compound of formula I in a single composition for deforming hair. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, motivation to combine the references exists, even if this motivation is different from what applicants had done. Further reasonable expectation to achieve the present invention is established, as set forth in this office action. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Even if Meyer teaches dermatologically safe resorcinol, the references teaches the compound used in hair straightening compositions. Further, Schonert teaches both GA and resorcinol can be used together. One would have added resorcinol taught by Malle or Meyer to the hair treated with GA for further straightening. One would have 

Applicants argue that Plaisted (US 4,267,851) also fails to cure the deficiencies of Mannozzi-1, Mannozi-2, Malle, Meyer, and Schonert discussed above. Plaisted is directed to a hair curling device and does not teach or suggest GA or a compound (B) according to formula (I).

In response to this argument it is argued that Plaisted is relied upon for solely teaching using rod, heat or curler to wave the hair as claimed by claim 20. The reference satisfied the purpose for which it is applied.  

Double Patenting
The examiner acknowledges applicants traverse and request that this rejection be held in abeyance until allowable subject matter in the present application has been determined. Therefore, the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 




/I.G./

/ISIS A GHALI/Primary Examiner, Art Unit 1611